DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 10-15 are withdrawn;
Claims 1-9 and 16-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/18/2020 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Species 1, Subspecies A (Claims 1-9 and 15-20) in the reply filed on 1/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
The examiner suggests the use of colon (:) after the transitional phrase “comprising” to separate the body of the claim from its preamble.  
Claim 1, line 3 “the axis” should be amended to –an axis–
Claim 18, line 1 “A assembly” should be amended to –The assembly–

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 it is recited in lines 2 and 5-6 of claim 1 wherein "a lever operably connected to a torsion spring supporting the finger wheel rake….the lever…is secured to a min frame of the finger wheel rake at a position selected from the plurality of tension-setting positions" It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “torsion spring adjustment assembly” that is intended for use with an “a finger wheel rake having a main frame” or the more narrow in scope combination of a “torsion spring adjustment assembly with a finger wheel rake having a main frame”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “torsion spring adjustment assembly” whether "finger wheel having a main frame” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “torsion spring adjustment assembly with the finger wheel rake 
For purposes of examination the Examiner has considered the claims to be drawn solely to the narrower combination of the “torsion spring adjustment assembly with a finger wheel rake”.
Dependent claims not cited above based on their respective dependencies and independent claims that requires the subject matter of claim 1 are rejected for the same reasons noted for claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wright (U.S. Pat. No. 5956934).
	Regarding claim 1, Wright teaches a torsion spring adjustment assembly for supporting a finger wheel rake (Wright; 24), the assembly comprising a lever (Wright; 30) operably connected to a torsion spring (Wright; 32) supporting the finger wheel rake for setting the tension of the torsion spring, wherein the lever is pivotable about the axis of a rotational shaft (Wright; 26) of the finger wheel rake to a plurality of tension-setting positions (Wright; positions defined by 60) and is secured to a main frame (Wright; 52 or central frame portion of 24) of the finger wheel rake at a position selected from the plurality of tension-setting positions.
Regarding claim 2, Wright teaches the lever (Wright; 30) is operably connected to the torsion spring (Wright; 32) through a load-bearing arm (Wright; 62 or arm of 22) to which is secured a first leg of the torsion spring.
Regarding claim 4, Wright teaches the lever comprises a mounting socket (Wright; socket receiving 42) through which the lever is secured [via other parts] to the main frame (Wright; 52 or central portion of 24).
Regarding claim 5, Wright teaches the lever (Wright; 30) is secured to the main frame using a mechanical fastener (Wright; 42).
Regarding claim 6, Wright teaches the mechanical fastener (Wright; 42) comprises a pin, a pawl, a bolt, a nut, another threaded rotary member, or any combination thereof.
claim 19, Wright teaches a finger wheel rake comprising the torsion spring adjustment assembly of claim 1 for the reasons noted above.
Regarding claim 20, Wright teaches the lever of claim 1 for the reasons noted above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. Pat. No. 5956934).
Regarding claim 3, Wright teaches the lever (Wright; 30) comprises a pivot portion (Wright; portion of 30 receiving 26) adjoining the load-bearing arm (Wright; arm of 22), the pivot portion comprising an opening (Wright; opening of 30 receiving 26). However, Wright is silent to disclose a cylindrical housing enclosing the rotational shaft. The Examiner takes the official notice that providing the shaft through which a cylindrical housing enclosing the rotational shaft passes thereby enabling the lever to be .
Allowable Subject Matter
Claims 7-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance:
	The prior art of record have failed to teach at least the combination of   the torsion spring adjustment assembly for supporting a finger wheel rake, the assembly comprising a lever operably connected to a torsion spring supporting the finger wheel rake for setting the tension of the torsion spring, wherein the lever is pivotable about the axis of a rotational shaft of the finger wheel rake to a plurality of tension-setting positions and is secured to a main frame of the finger wheel rake at a position selected from the plurality of tension-setting positions wherein the assembly further comprising the recitations as claimed in claim 7-9 and 16-18 including the recitations of intervening claims.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631